Citation Nr: 0531202	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a headache disorder.

2.	Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from November 16, 1962 to 
December 11, 1962.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In July 2002, the Board rendered a decision denying the 
claims currently on appeal.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  The Court, pursuant to a Joint Motion for Remand 
and Stay of Proceedings, issued an Order dated in April 2003 
mandating further development.  Pursuant to this order, the 
Board remanded this matter for further development in October 
2003.   


FINDINGS OF FACT

1.	The veteran's headache disorder is not related to active 
service.  

2.	The veteran's low back disorder is not related to active 
service.  


CONCLUSIONS OF LAW

1.	The veteran's headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.	The veteran's low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for his headache 
and low back disorders.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of these issues, providing relevant 
VA law and regulations, the relevant facts, and an analysis 
of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  38 U.S.C.A. § 5103.  The veteran was informed of 
the evidence needed to substantiate his claims by means of 
rating decisions issued in February 2000 and July 2001, 
Statements of the Case (SOC) issued in March 2000 and March 
2002, Supplemental Statements of the Case (SSOC) issued in 
July 2001, March 2002, and May 2005, and a letter from the 
Appeals Management Center (AMC) dated in March 2004.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to the claims.  The AMC's March 2004 
letter provided the veteran with information about the new 
rights provided under the VCAA, including notice to claimants 
of required information and evidence under 38 U.S.C.A. § 
5103, and the duty to assist claimants under 38 U.S.C.A. § 
5103A.  VA described the evidence needed to substantiate the 
veteran's claims, identified what evidence was needed from 
the veteran versus what evidence VA would attempt to procure, 
and requested from the veteran any evidence in his possession 
that pertained to his claims.  38 C.F.R. § 3.159 (b)(1) 
(2005); Pelegrini, 18 Vet. App. 112.  The Board thus finds 
that these documents comply with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board notes that the veteran was not sufficiently 
notified of the VCAA prior to the initial adjudication of his 
claims by the RO, as required by the Court in Pelegrini, 
supra.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case is harmless 
error, as the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In other words, the essential fairness of the adjudication 
process has not been affected by the error as to the timing 
of the AMC's notification letter.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  And the veteran was afforded 
VA examination to determine the nature of his headache 
disorder.  

The Board recognizes that VA did not provide the veteran VA 
examination for his low back disorder.  In considering 
whether this is necessary here, VA must determine whether the 
evidence shows that the claimant has a current disability, or 
has persistent or recurrent symptoms of a disability, and 
whether the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service.  38 U.S.C.A. § 5103A(d).  Duenas v. Principi, 18 
Vet. App. 512 (2004).  In Duenas, the Court held that where 
no "reasonable possibility" exists that a medical 
examination would aid the veteran in substantiating a claim, 
VA need not provide an examination with respect to that 
claim.  

In assessing the veteran's low back claim here, the Board 
likewise finds that no reasonable possibility exists in this 
case that VA examination and medical opinion would 
substantiate the veteran's claim.  The record already 
contains sufficient evidence demonstrating that the veteran 
currently has a low back disorder.  There is therefore no 
need for an additional examination to determine the veteran's 
current disorder.  And, as is further addressed below, the 
record contains no objective evidence that the veteran 
sustained a low back injury or disease in his 26 days of 
active service.  Conducting a medical examination for 
purposes of rendering an opinion would serve no purpose in 
this case - there is no factual predicate of in-service 
injury or disease on which an examiner could base a nexus 
opinion connecting a current low back disorder and past 
service.  Given this, the Board finds that no reasonable 
possibility exists that a medical examination and opinion 
would aid the veteran in substantiating his service 
connection claim for a low back disorder.  Id. at 517-518.   

Accordingly, the Board finds that VA has met the duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, even in the absence of a VA medical 
examination for the low back disorder.  38 U.S.C.A. § 5103A.  
The Board finds that no further action is necessary to meet 
the requirements of the VCAA.
 

II.  The Merits of the Claims for Service Connection 

The veteran claims he is entitled to service connection for 
his headache and low back disorders.  For the reasons set 
forth below, the Board disagrees and finds the RO's denial of 
the veteran's claims the proper course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence of record indicates that the veteran has current 
headache and low back disorders.  Private treatment records 
dated in May 1997, which reflect treatment for back aches, 
substantiate the veteran's claim to a low back disorder, 
while a July 2001 VA examination report evidences a diagnosis 
of migraine syndrome.  Based on this evidence, the Board 
finds the first element of Pond satisfied for both claims.  
Pond, 12 Vet. App. at 346.  

The Board finds the second element of Pond unsatisfied for 
both claims, however.  

Regarding the low back claim, the record does not support the 
veteran's claim that another sailor stepped on his back 
during boot camp and thereby caused his back disorder.  There 
are no service medical records indicating back injury.  The 
separation report of medical examination is negative for back 
injury or complaints.  The earliest evidence of record 
indicating a back disorder is found in Social Security 
Administration (SSA) records dated in March 1977, over 14 
years after the veteran's discharge from service.  See 38 
C.F.R. §§ 3.307 and 3.309.  These records do not mention 
service, and merely show complaints of "lo back pain x 1-2 
yrs."  An x-ray in March 1977 showed minimal levoscoliosis 
of the lumbar spine, but otherwise negative.  And the veteran 
did not file a service connection claim for a back disorder 
until May 2000, which followed service by over 37 years.  

Regarding the headache claim, the record does not support the 
veteran's claim that another sailor struck him in the head 
during boot camp and thereby caused his headache disorder.  
There are no service medical records indicating head injury, 
or headache problems.  The separation report of medical 
examination is negative for headache injury or complaints.  
The earliest evidence of record indicating a headache problem 
is found in SSA records dated in March 1977, over 14 years 
after separation from service.  See 38 C.F.R. §§ 3.307 and 
3.309.  As with the SSA records addressing a back disorder, 
these records do not mention service, and indicate recent 
onset ("x 3-4 yrs").  The July 2001 VA examiner stated, 
moreover, that the etiology of the migraine was "genetic" 
in the absence of cranial trauma or cranial tumor (neither of 
which is shown in the service medical records).  And the 
veteran did not file a service connection claim for a 
headache disorder until August 1999, which followed service 
by over 36 years.  

Based on this evidence, and the lack of evidence of chronic 
disorders or continuity of symptomatology, the Board finds 
the second element of Pond unsatisfied for both claims.  
Pond, 12 Vet. App. at 346; see also 38 C.F.R. §§ 3.303, 
3.307, 3.309.     

Likewise, the Board finds the third element of Pond 
unsatisfied for both claims.  The record is devoid of medical 
evidence of record connecting the veteran's service with his 
current low back and headache disorders.  Pond, 12 Vet. App. 
at 346.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


